Citation Nr: 1510686	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's GERD.  He timely appealed that decision.  

The issue of service connection for diabetes mellitus, type II, has been raised by the record in a March 28, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Respecting the Veteran's GERD, his last VA examination of that condition was in December 2013.  The Veteran, however, submitted a private GERD examination completed on a VA Disability Benefits Questionnaire (DBQ) in March 2014 by Dr. A.L.; VA issued a supplemental statement of the case after reviewing that DBQ.  

Since transfer to the Board, however, the Veteran submitted another private GERD examination on a DBQ from an entirely different physician in November 2014; no supplemental statement of the case has been issued with respect to the Veteran's claimed GERD after receipt of that DBQ, and the Veteran has not waived jurisdiction of that evidence; nor did his representative waive jurisdiction over that document in their January 2015 informal hearing presentation.  Therefore, the Board must remand this case at this time in order for the AOJ to address that evidence in the first instance.

Notwithstanding the lack of a waiver in this case, the Board notes that a remand would be necessary for a new VA examination anyway.  After reviewing the December 2013, March 2014 and November 2014 GERD examinations-all performed by different examiners-the Board notes significant differences in the reports between symptomatology demonstrated.  Particularly, the Board notes that between the March 2014 and November 2014 DBQ's there is significant disparity between manifested symptomatology of his GERD, including the lack of pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and the presence of anemia in November 2014, which is inconsistent with the findings in the March 2014 DBQ, more consistent with the December 2013 VA examination findings.  

Given these disparities in symptomatology and the fact that the Veteran has not had a VA examination since these two private DBQ's were received, the Board finds that a remand is necessary in order to obtain another VA examination of the Veteran.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Cloud VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his GERD, which is not already of record, including any ongoing treatment with Dr. A.L.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has the following: 

(a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, a symptom combination productive of severe impairment of health; 

(b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or,

(c) Two or more of the symptoms noted in (b) of less severity.

The examiner should specifically address the Veteran's lay statements regarding manifestation of symptomatology related to his GERD.  

The examiner should also address the symptoms noted in the December 2013 VA examination, the March 2014 private DBQ by Dr. A.L., and the November 2014 private DBQ.  The examiner should specifically discuss the differences between those reports and indicate whether there was, in fact, an increase in symptomatology in March 2014 which lasted until November 2014.  

The examiner should also state whether the Veteran's GERD precludes him from obtaining and maintaining substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his GERD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






